Title: To Benjamin Franklin from Marat, 29 March 1779
From: Marat, Jean-Paul
To: Franklin, Benjamin


Ce Lundy 29 Mars 79.
Jesperois, Monsieur, que vous nous feries lhonneur d’assister aux dernieres Sceances de MM. les Commissaires, et M. le Roy m’en avoit flatté.
Comme les nouvelles experiences Sur lèlectricité ont étés imaginees par l’Auteur pour vous Seul, j’ai remis a les faire que nous eussions le plaisir de vous posseder. Je conte que vous voudres bien accepter la partie pour demain Sur les dix heures du matin. La chambre obscure est trés comode, l’apareil trés complet, et tous les instrumens jouent à volonté.
J’ai l’honneur detre avec les Sentimens les plus respectueux Monsieur Votre trés humble et tres obeissant serviteur
Le Representant de lAuteur
